Citation Nr: 0507442	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to a compensable evaluation for lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960, and from June 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied entitlement to 
service connection for disk damage, and for a compensable 
evaluation for lumbosacral strain.  It was also the RO's 
determination that the appellant had not presented new and 
material evidence to reopen the previously denied claim for 
service connection for hearing loss.  

In May 2001, the Board remanded all three issues to the RO 
for the purpose of obtaining additional records and medical 
information.  The claim was also remanded so that the RO 
could fully inform the veteran of the then newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The claim has since been 
returned to the Board for review.  

Following a reopening of the issue on appeal as discussed 
below, the issues of service connection for bilateral hearing 
loss, service connection for degenerative disc disease and a 
compensable evaluation for lumbosacral strain are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
appellant's claim to reopen the previously disallowed claim 
of entitlement to service connection for bilateral hearing 
loss.

2.  Service connection for bilateral hearing loss was denied 
by the RO in a February 1989 decision on the basis that the 
evidence did not show the existence of a current disability 
or that the veteran had suffered from hearing loss while he 
was in service.  He was notified of this decision and of his 
appellate rights that same month.  The veteran did not file a 
timely appeal with respect to this issue, and this decision 
is final.

3.  The evidence received subsequent to the February 1989 
Little rating decision includes evidence reflecting a 
diagnosis of a current bilateral hearing loss.  It is not 
duplicative or cumulative, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for bilateral 
hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board notes that the RO has approached this claim as one 
involving a claim to reopen.  Accordingly, the veteran has 
been provided the laws and regulations governing new and 
material evidence.  However, it appears that the standard 
that has been applied has been the standard that was 
effective after August 29, 2001.  In addition, while the RO 
provided notice of the type of evidence required to reopen 
his claim via a VCAA letter, dated May 2004, VCAA notice 
using the standard in effect prior to August 29, 2001, was 
not given.  Nonetheless, in view of the fact that the Board 
is granting the benefit sought on appeal concerning the issue 
on appeal, and remanding the others for further development, 
any defect in complying with the duty to notify and the duty 
to assist is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The Board acknowledges that the regulation regarding new and 
material evidence were amended in 2001; this amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the appellant's request to reopen his claim of 
entitlement to service connection was filed before that date, 
the amended regulation does not apply in the instant case.  
The Board has considered the provisions of the VCAA in its 
adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for bilateral hearing loss and finds that, given 
the favorable action taken below, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time. 

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The appellant contends that he is entitled to service 
connection for bilateral hearing loss.  As indicated, the 
appellant was originally denied service connection for 
hearing loss of both ears in a rating decision dated February 
23, 1989.  In that rating decision, it was determined that 
the appellant's service medical records showed no treatment 
for or findings indicative of bilateral hearing loss.  
Additionally, the RO noted that the veteran's most recent 
medical examination did not suggest that the veteran was 
experiencing hearing loss in either ear.  As such, the RO 
then denied service connection for this disability.  The 
appellant was notified of that decision but did not perfect 
his appeal; hence, that decision became final.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1988); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

When the RO denied service connection in February 1989, the 
RO based its decision on the appellant's service medical 
records, his application for benefits, and VA medical 
treatment records.  The Board notes that neither the 
veteran's service medical records nor his post-service 
medical records showed treatment for or a diagnosis of 
bilateral hearing loss.  

Since then, the appellant has submitted written statements 
and more extensive VA medical treatment records.  More 
importantly, the veteran underwent a VA Audiological 
Examination in June 1999.  That examination produced a 
diagnosis of mild to severe sensorineural hearing loss in 
both ears.  This evidence is new.  It was not of record in 
1999.  This diagnosis means that there is a possibility that, 
based on the nature of hearing loss, this disability possibly 
began in or was caused by the veteran's military service.  
Regardless, this evidence is so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
appellant has submitted evidence that is new and material, 
and the claim for service connection for bilateral hearing 
loss is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  Hence, the claim 
will be remanded for the purpose of obtaining a medical 
determination concerning the etiology of the appellant's 
current disability.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  In this instance, a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical audiological testing so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claim for service 
connection for bilateral hearing loss.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  
Additionally, when the Board remanded the case in May 2001, 
the Board requested that the veteran be scheduled for a VA 
orthopedic examination.  

The record reflects that the veteran did undergo an 
examination of the back in August 2004.  X-ray films were 
also produced in conjunction with that examination.  When the 
orthopedist completed his examination, he wrote:

	. . . I do not see any signs of this 
[degenerative disc disease] on either x-
ray or in his clinical exam.  There are 
no radicular symptoms.  There is no loss 
of disc height on the x-ray.

This conclusion is contrary to the interpretation given by 
the radiologist.  The radiologist stated that there was disc 
narrowing at L5-S1, L4-L5, and L2-L3.  He further concluded 
that the veteran was suffering from mild to moderate 
degenerative disc disease.  

Moreover, the results provided in the Joints Examination in 
August 2004 do not indicate whether any of the found 
conditions effected the other as was found in Allen v. Brown, 
7 Vet. App. 430 (1995).  The Board also notes that in 
February 1998, computed tomography (CT) scan found disc 
bulging, canal stenosis, degenerated disc, and venous plexus 
of the spine.  The examination from August 2004 does not 
provide any opinions or comments with respect to the 1998 
findings.  The lack of comments and the seemingly 
inconsistent or divergent findings of the August 2004 
examination compel the Board to return the claim to the RO so 
that consistent opinions can be obtained prior to the Board 
issuance of a decision on the merits of the claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for an audiological examination to 
determine whether the veteran's bilateral 
hearing loss is the result of his 
military service.  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing before completion of the 
report.  

The examiner should express an opinion as 
to whether the appellant now suffers from 
bilateral hearing loss, and if he does, 
the examiner should also opine as to 
whether the disability is at least as 
likely as not related to the appellant's 
military service or any incidents 
therein.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

2.  The veteran should also undergo a VA 
orthopedic examination of the spine.  In 
particular, the examiner is requested to:

a.  Delineate all manifestations of the 
service-connected lumbosacral strain 
disability, to include distinguishing, if 
possible, that symptomatology 
attributable to the service-connected 
disability from that due to any other 
disability of the spine.  The degree and 
frequency with which each symptom is 
experienced should be set forth, and the 
examiner should indicate whether it is at 
least as likely as not that such 
symptomatology is attributable to the 
service-connected lumbosacral strain or 
to other disability.  If limitation of 
motion is found to be related to the 
service-connected lumbosacral strain, 
findings should be made that take into 
account all functional impairment 
pursuant to the guidance set forth in 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
including pain on use, incoordination, 
weakness, fatigability and abnormal 
movements.  Each such manifestation 
should be expressed in terms of 
additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and

b.  Opine whether it is as likely as not 
that degenerative disc disease is related 
to service or was caused or aggravated by 
the service-connected lumbosacral strain.  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  Specifically, the examiner 
should comment on whether the veteran's 
found disc disability (if found) is 
related to or the result of the service-
connected lumbar strain.  Additionally, 
an opinion should be given as to whether 
there is any cause-and-effect 
relationship between the found disability 
(degenerative disc disorder) and the 
veteran's service-connected back strain.  
Also, an opinion should rendered as to 
whether the veteran's service-connected 
back strain has caused an increase in the 
severity of any found degenerative disc 
disorder.  If a degenerative disc 
disability is deemed not to exist, the 
examiner should comment on whether 
previous findings that chronicled such a 
condition were in error or whether the 
condition was merely acute and not 
chronic in nature.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


